DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.
Claims 4, 12, and 16 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. Nos. 62/525,653, filed 27 June 2017, and 62/460,268, filed 17 Feb. 2017, and National Stage App. PCT/IB2018/050979, filed 17 Feb. 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 17 Feb. 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 July 2018 and 14 March 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 20 Feb. 2018 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
#1022 in FIG. 10B
#1618 in FIG. 16
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 12, and 16 are objected to because of the following informalities:  
Claim 4 recites “negating the variable allele frequency…”, which is a typographical error and should read “negating the variant allele frequency…”.
Claim 12 recites “when sequencing an SNP”, which is a grammatical error and should recite “sequencing a SNP”.
Claim 16 recites “… the contamination model predicts that the test sequence is contaminated”.  To clarify that “the tests sequence” refers to the “test sequence of the filtered plurality of test sequences” recited in claim 1, from which claim 16 depends, claim 16 should be amended to recite “the contamination model predicts that the test sequence of the filtered plurality of test sequences is contaminated”.
Appropriate correction is required.

Claim Interpretation
Claim 4 recites “negating the variable allele frequency…”. Applicant’s specification at para. [0005] discloses that “Negating a test sequence modifies the data of the test sequence such that it can be more easily analyzed to determine cross-contamination”. Therefore, the limitation “negating the variable allele frequency” is interpreted to mean “modifying the variable allele frequency”.
Claim 9 recites “negating homozygous alternative SNPs…”. As discussed above regarding claim 4, the limitation is interpreted to mean “modifying homozygous alternative SNPs…”.
Claim 9 recites “homozygous alternative SNPs”. Applicant’s specification at para. [0087] discloses an example in which a homozygous reference is 0/0 while a homozygous alternative is 1/1. Therefore the term “homozygous alternative SNPs” is interpreted to be a homozygous SNP that is different than the reference at that position.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 9, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, and claims dependent therefrom, are indefinite for recitation of “wherein identifying the VAF of the test sequence identifies homozygous SNPs, the homozygous SNPs having a VAF in a first range of 0.0 to 0.2 and a second range of 0.8 to 1.0”. It’s unclear if claim 3 is intended to further limit the VAF, which would correspond to a single SNP, to be a homozygous SNP that has two ranges of allele frequencies (e.g. one for the minor allele and one for the major allele), or if claim 3 is intended to require identifying the VAF to comprise identifying multiple homozygous SNPs, with each of the identified SNPs having two allele frequencies. As such, the metes and bounds of the claim are unclear. 
Claim 4 is indefinite for recitation of “negating the variable allele frequency of homozygous SNPs…”. Claim 1, from which claim 4 ultimately depends, recites “receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism”. Claim 3, from which claim 4 depends, also recites “homozygous SNPs”. It’s unclear if claim 4 is intended to require negating the variable allele frequencies of homozygous SNPs from the SNPs of the plurality of test sequences in claim 1, for the homozygous SNPs identified in claim 3, or for both the SNPs recited in claim 1 and claim 3. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the limitation will be interpreted to negate the variant allele frequencies of the homozygous SNPS identified in claim 3.
Claim 4 is indefinite for recitation of “negating the variable allele frequency of homozygous SNPs with a VAF in a range between 0.8 and 1.0, such that the negated VAF is 1.0 less the VAF of the homozygous SNP”. It’s unclear if the phrase “such that the negated VAF is 1.0 less the VAF of the homozygous SNP” is intended to mean that the negated [modified] VAF is 1.0 less than the VAF of the homozygous SNP, or if the modified VAF is equal to 1 minus the VAF of the homozygous SNP. Furthermore, given there are “homozygous SNPs”, it’s unclear which VAF of the SNP the negated VAF is 1.0 less. For example, it’s unclear if modified VAF would be 1-0.8 or 1-0.2. As such, the metes and bounds of the claim are unclear. For purpose of examination, the negated VAF is 1.0 less the VAF of the homozygous SNP is interpreted to mean that the modified VAF is 1 minus the unmodified VAF of that homozygous SNP.
Claim 5 recites “wherein the contamination model models each range of homozygous SNPs independently”. There is insufficient basis for the phase “each range of homozygous SNPs”, because claims 1-2, from which claim 5 depends, do not recite ranges of homozygous SNPs. To overcome the rejection, the claim could be amended to depend on claim 3, rather than claim 2, which does recite a first and second range of VAFs. If Applicant amends claim 5 to depend from claim 3, the claim should further be amended to recite “each range of the homozygous SNPs” or “each range of the homozygous SNP”, depending on the intended interpretation of claim 3.
Claim 9 is indefinite for recitation of “negating homozygous alternative SNPs with a variant allele frequency in a range between 0.8 to 1.0, such that the negated variant allele frequency is 1.0 less the variant allele frequency of the homozygous alternative SNP”.  The claim recites “negating homozygous alternative SNPs” and then “the negated variant allele frequency”; therefore it’s unclear if the SNP or the variant allele frequency of the SNP is being negated. Furthermore, as discussed above regarding claim 4, it’s unclear if the phrase “such that the negated variant allele frequency is 1.0 less the variant allele frequency of the homozygous alternative SNP” is intended to mean that the modified VAF is 1.0 less than the other VAF of the homozygous alternative SNP, of if the modified VAF is equal to 1 minus the other VAF of the homozygous alternative SNP. Furthermore, given the claim recites “homozygous alternative SNPs”, it’s further unclear which SNP “the homozygous SNP” in the last line of the claim refers to. Therefore the metes and bounds of the claim are unclear. For purpose of examination, the limitation will be interpreted to mean negating the variant allele frequency of homozygous alternative SNPs with a variant allele frequency in a range between 0.8 to 1.0, such that each negated variant allele frequency is 1 minus the variant allele frequency of the respective homozygous alternative SNP.
Claim 16 is indefinite for recitation of “wherein when the confidence score is above a threshold the contamination model predicts that the test sequence is contaminated”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. See MPEP 2111.04. Therefore, it’s unclear if the limitation is intended to require a step of predicting that the test sequence is contaminated when the confidence score is above a threshold, or if the limitation is intended to recite an intended use of the contamination model, but not require a step of predicting the test sequence is contaminated. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation will be interpreted to require a step of predicting that the test sequence is contaminated when the confidence score is above a threshold. To overcome the rejection, the claim could be amended to recite “The method of claim 1, further comprising predicting that the test sequence is contaminated when the confidence score is above a threshold.”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “wherein the background noise is representative of the static noise generated when sequencing an SNP”. Independent claim 1, from which claim 12 depends, recites “generating a noise model that represents a measure of background noise…”.  The courts have found that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps". Claim 12 only recites the intended purpose of the background noise represented by the model, but does not further limit any method steps of claim 1, from which it depends. Therefore, claim 12 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 18 being representative) is directed a method and product for identifying contamination in a test sequence. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 18 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population;
identifying a minor allele frequency (MAF) of the population, the MAF associated with contaminated test sequences; 
generating a noise model that represents a measure of background noise in a subset of the filtered plurality of test sequences, the noise model generated based on the subset of the filtered plurality of test sequences;
applying a contamination model to a test sequence of the filtered plurality of test sequences using the identified MAF of the test sequence and the generated noise model to obtain a confidence score representing a measure of the predicted contamination in the test sequence.
The identified claim limitations fall into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the step of filtering test sequences by removing some SNPs amounts involves performing data comparisons to remove SNPs based on a filtering criteria, which can be practically performed in the mind. Identifying a minor allele frequency (MAF) of the population involves determining a frequency (e.g. counting) that an allele is present in the test sequences, which can be practically performed in the mind or with pen and paper. Furthermore, the broadest reasonable interpretation of generating a noise model for background noise based on the subset of the filtered test sequences includes fitting a linear regression model with a SNP from the filtered test sequences, which amounts to a mere analysis of data. Last, the broadest reasonable interpretation of applying a contamination model to a test sequence using the identified MAF and the noise model to obtain a confidence score involves inputting the MAF (e.g. 0.2) into a linear regression model and determining the output of said model (e.g. by addition and multiplication of variables). Other than reciting the limitations are carried out by a processor in claim 18, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper.
The limitations of identifying a minor allele frequency (MAF) of the population, the MAF associated with contaminated test sequences, generating a noise model based on the subset of the filtered plurality of test sequences, and applying a contamination model to a test sequence of the filtered plurality of test sequences using the identified MAF of the test sequence and the generated noise model to obtain a confidence score further recite a mathematical concept. Specifically, identifying a minor allele frequency of a population requires performing mathematical calculations (e.g. division) to determine the fraction of individuals in a population with a particular allele. Furthermore, as discussed above, the broadest reasonable interpretation of generating a noise model and applying a contamination model to the identified MAF and noise model includes embodiments in which the models are linear regression models, which requires performing mathematical calculations (e.g. addition of weighted variables) to fit the noise model and then generate an output for the contamination model. Therefore, these limitations further recite the mathematical concept of a mathematical calculation. See MPEP 2106.04(a)(2) I.
Dependent claims 2-11 and 13-17 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of identifying a VAF (i.e. a fraction) of the test sequence and applying a model based on the VAF. Dependent claim 3 further recites the mental process of identifying homozygous SNPs in the test sequence. Dependent claim 4 further recites the mental process of negating (i.e. modifying) a variable allele frequency. Dependent claim 5 further recites the mental process and mathematical concept of modeling both ranges of homozygous SNPs independently. Dependent claim 6 further recites the mental process and mathematical concept of regression the VAF against the noise model and the MAF to determine a p-value of a regression coefficient associated with the MAF. Dependent claim 7 recites the mental process and mathematical concept of applying the contamination model to produce a confidence score based on the p-value of the regression coefficient. Dependent claim 8 further recites the mental process of removing SNPs with an allele frequency between 0.2 and 0.8 and with an allele frequency of 0.0 or 1.0. Dependent claim 9 further recites the mental process and mathematical concept of modifying the VAF of homozygous alternative SNPs to be 1 – VAF. Dependent claim 10 further recites the mental process of removing SNPs with no-calls and with a depth less than 1000. Dependent claim 11 further recites the mental process of analysis of the background noise to be a population measure of allele frequency. Dependent claim 13 further recites the mental process of analysis of the subset of the filtered test sequences to be SNPs from uncontaminated and healthy test samples. Dependent claim 14 further recites the mental process and mathematical concept of generating the noise model by generating a noise coefficient for each SNP. Dependent claim 15 further recites the mental process and mathematical concept of generating the noise model based on a sample type. Dependent claim 16 further recites the mental process of predicting the test sequence is contaminated when the confidence score is above a threshold. Dependent claim 17 further recites the mental process and mathematical concept of applying a contamination model including a random error term. Therefore, claims 1-18 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-17 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 18 include:
receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP) (i.e. data input); and
a non-transitory computer-readable medium.
Data input and a non-transitory computer-readable medium are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.
Therefore, the additionally recited elements merely invoke computers as a tool perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-18 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-17 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 18 include:
receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP) (i.e. data input); and
a non-transitory computer-readable medium.
Data input and a non-transitory computer-readable medium are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (Detecting and Estimating Contamination of Human DNA Samples in Sequencing and Array-Based Genotype Data, 2012, The American Journal of Human Genetics, 91, pg. 839-848; cited on IDS filed 27 July 2018) in view of Umbarger et al. (U.S. 2014/0127688 A1) and Rava et al. (US 2012/0264121 A1).
Regarding claims 1 and 18, Jun et al. shows a method for estimating contamination of DNA samples (Abstract) comprising the following steps:
Jun et al. shows receiving genotyping data for a plurality of individuals, each including at least one SNP (pg. 843, col. 1, para. 4 to col. 2, para. 1; pg. 844, col. 1, para. 3).
Jun et al. shows using observed allele frequencies in sites called as homozygous (pg. 841, col. 1, para. 4).
Jun et al. shows determining the population minor allele frequency (pg. 842, col. 1, para. 2), which is associated with contamination (pg. 841, col. 1, para. 4).
Jun et al. shows modeling error (i.e. noise) using a normally distributed random error term (pg. 841, col. 1, para. 4, eqn. 4).
Jun et al. shows applying a contamination model using the identified minor allele frequency  to predict a contamination level (pg. 842, col. 1, para. 2-3) and provide a confidence interval (i.e. confidence score) (pg. 847, col. 1, para. 1).
Regarding claim 2, Jun et al. shows identifying B allele frequencies (i.e. variant allele frequencies) for homozygous sites in a sample (pg. 841, col. 2, para. 4; pg. 843, col. 1, para. 2) and  applying the contamination model using the observed BAF (i.e. variant allele frequencies) (Figure 2; pg. 842, col. 1, para. 2-3).
Regarding claim 3, Jun et al. shows identifying the variant allele frequency of the test sequence includes identifying homozygous SNPs (pg. 841, col. 1, para. 4).
Regarding claim 6, Jun et al. shows regressing the BAF (i.e. VAF) against the error model and population minor allele frequency (pg. 842, col. 1, para. 2-3) to determine a p-value for the contamination level (i.e. the regression coefficient) associated with the MAF, f(pg. 847, col. 1, para. 1).
Regarding claim 7, Jun et al. shows that the confidence score for the contamination level is a confidence interval, which is based on the p-value (pg. 842, col.1 , para. 1; pg. 847, col. 1, para. 1, e.g. a 95% confidence interval corresponds to a p-value threshold of 0.05).
Regarding claim 12, the claim does not recite any limitations in addition to the limitations of claim 1. Therefore, claim 12 is rejected for the same reasons as discussed above regarding claim 1.
Regarding claim 16, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Because the condition of having the confidence score above a threshold is not met, the limitation of claim 16 is not required by the claim. However, Jun et al. shows evaluating a null hypothesis that the slope (i.e. the contamination level) is equal to 0 versus the one-sided alternative that the slope is greater than 0, which shows that if the contamination level is above 0 (i.e. a threshold), the model predicts that the test sequence is contaminated. (pg. 842, col. 1, para. 1; pg. 847, col. 1, para. 1).
Regarding claim 17, Jun et al. shows the contamination model includes a random error term (pg. 841, col. 1, para. 4, e.g. normally distributed error term in Equation 4).

Jun et al. does not show the following limitations:
Regarding claims 1 and 18, Jun et al. does not show that the genotyping data comprising at least one SNP is sequencing data (i.e. a plurality of test sequences), but instead uses genotyping data from a genotyping array (pg. 841, col. 2, para. 4). However, Jun et al. shows the model for detecting contamination uses observed allele frequencies and population frequencies of alleles (pg. 841, col. 2, para. 4). Furthermore, it would have been obvious to have used allele frequencies generated from sequencing data, rather than genotyping data, as shown by Umbarger et al. 
Regarding claims 1 and 18, Jun et al. does not show the noise model is generated based on the subset of the filtered plurality of test sequences. However, this limitation was known in the art, before the effective filing date, as shown by Umbarger et al.
Regarding claims 1 and 18, Jun et al. does not show explicitly show filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population. However, Jun et al. does suggest this limitation by showing only using sites called as homozygous in the model (pg. 841, col. 2, para. 4). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Rava et al.
Further regarding claim 18, Jun et al. does not explicitly show a non-transitory computer-readable storage medium storing computer-executable program code that causes a processor to perform the method. However, Jun et al. shows the method is implemented in software (pg. 839, col. 2, para. 2), which requires the use of a non-transitory computer-readable storage medium storing the software and a computer for running the software. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2111.04 III.
Regarding claim 3, Jun et al. does not explicitly show the homozygous SNPs having a VAF in a first range of 0.0 to 0.2 and a second range of 0.8 to 1.0. However, Jun et al. shows that in the case of no contamination, BAF values close to 0 are expected and the major allele frequency is expected to be close to 1 (pg. 841, col. 2, para. 4). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Rava et al.
Regarding claim 4, Jun et al. does not show negating the variable allele frequency of homozygous SNPs with a VAF in a range between 0.8 to 1.0 such that the negated VAF is 1 less than the VAF of the homozygous SNP. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Rava.
Regarding claim 5, Jun et al. does not show the contamination models each range of homozygous SNPs independently. However, a minor allele frequency of 0 would indicate that the major allele frequency is 1, and a major allele frequency is 1 a minor allele frequency (Jun et al: pg. 841, col. 2, para. 4, e.g. E[BAF| g=BB, a, pA…]= 1- apA). Therefore, modeling the minor allele frequency, the major allele frequency, or the minor allele frequency and the major allele frequency separately, is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to only modeling the minor allele frequency (e.g. the range from 0 to 0.2), as shown by Jun et al.. As such, modeling the minor allele frequency shown by Jun et al. (pg. 842, col. 1, para. 1-3) would perform equally as well in identifying contamination levels, and such a modification fails to patentably distinguish over Jun et al.
Regarding claim 8, Jun et al. does not show filtering the plurality of test sequences comprises at least one of: removing non-informative SNPs with a variant allele frequency of 0.0 or 1.0. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Rava et al
Regarding claim 9, Jun et al. does not show negating homozygous alternative SNPs with a variant allele frequency in a range of 0.8 to 1.0, such that the negated variant allele frequency is 1.0 minus the variant allele frequency of the homozygous alternative SNP. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Rava et al. and Umbarger et al.
Regarding claim 11, Jun et al. does not show the background noise is a population measure of allele frequency in the subset of the filtered plurality of test sequences. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Umbarger et al.
Regarding claim 14, Jun et al. does not show generating the noise model further comprises: determining a noise coefficient for each SNP of subset of the filtered plurality of test sequences, the noise coefficient predicting the expected noise level for each SNP. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Umbarger et al.
Regarding claim 15, Jun et al. does not show the noise model generated based on the subset of the filtered plurality of test sequences is additionally based on a sample type of the plurality of test sequences.
Regarding claims 1 and 18, Umbarger et al. shows a method for identifying contamination in a sequencing sample (Abstract; [0002]), which includes that the methods for comparing allele frequencies of polymorphic loci of a sample to the distribution of allele frequencies of uncontaminated samples can be useful with any sequencing or genotyping technique ([0013]-[0014]), and shows that genetic markers can be detected using microarrays ([0067]; Claims 1 and 6)
Regarding claims 1, 11, 14-15, and 18, Umbarger et al. further shows generating a null distribution for each allele from genetic samples known to be free of contamination (i.e. an uncontaminated subset) ([0030]), such that the background noise is a population measure of allele frequency. Umbarger et al. further shows determining a standard deviation for the allele fraction of the null distribution for each allele (i.e. a noise coefficient predicting the expected noise level for each SNP) ([0042]) and that the null distribution (e.g. the noise model) is generated based on a sample type being uncontaminated ([0030]). Umbarger et al. further shows that errors introduced in sequencing and amplification processes are accounted for by observing distributions of allele frequency of uncontaminated samples ([0009]).
Regarding claims 1, 8, and 18, Rava et al. shows a method for estimating the fraction of a nucleic acid from a genome in a mixture of genomes ([0009]), which includes filtering any polymorphisms in the sequencing data of the mixture having a minor allele frequency greater than a defined threshold ([0014]), including filtering out polymorphisms which are homozygous in both a maternal sample (e.g. the subject) and the fetus (i.e. contaminating sequences) given every sequence will contain the same allele for the polymorphism (i.e. a non-informative SNP with a variant allele frequency of 1) ([0058];[0063]; [0117]).
Regarding claims 3-4 and 9, Rava et al. further shows using a thresholding technique to classify SNPs into a case in which the subject (e.g. the mother) is homozygous for a polymorphism rather than heterozygous ([0059]-[0060];[0063]) by deciding a variant is homozygous if the minor allele frequency is less than 0.125 (i.e. less than 0.2) ([0050]; [0140], e.g. minor allele fraction = A/D), which is equivalent to a major allele frequency of greater than 0.875 (i.e. 0.8 to 1). Rava et al. further shows determining both the major and minor allele counts for each polymorphisms ([0100]), and then using only the minor allele frequencies for the identified homozygous SNPs to predict the contamination fraction ([0065]; [0102]-[0103]), which shows negating any variant allele frequencies of the major allele frequency (e.g. 0.8 to 1) to be only the minor allele frequency (e.g. 1 – the major allele frequency). Rava et al. further shows that only minor allele count information is needed to estimate a DNA contamination fraction ([0103]), and if a researcher knows which case a given polymorphisms falls into (e.g. homozygous or heterozygous in the subject), then the contamination fraction can be directly estimated from cases in which the polymorphism is homozygous in the subject, but heterozygous in the fetus (i.e. the contaminating sequence) ([0059]; [0062]).
Further regarding claim 9¸ Umbarger et al. shows using polymorphic loci for minor non-reference alleles (i.e. homozygous alternative SNPs) ([0013]), such that the SNPs of the plurality of test sequences includes homozygous alternative SNPs. Given Umbarger et al. shows using minor allele frequency, rather than the major allele frequency, this also shows negating any variant allele frequencies of the major allele frequency to be only the minor allele frequency. Umbarger et al. further shows using such homozygous non-reference minor alleles with high population frequencies increase the likelihood that a random sample contaminating the intended sample will have a different identity at that locus ([0013]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have method shown by Jun et al. to have used allele frequencies from polymorphic loci determined from sequencing, rather than a genotyping array, because Umbarger et al. shows that either sequencing or a genotyping array can be used to determine allele frequencies ([0013]-[0014]; [0067]; Claims 1 and 6), which are also used by the method of Jun et al. The motivation would have been the simple substitution of one known element (i.e. a genotyping array) for another (i.e. sequencing) to obtain the predictable result of obtaining allele frequencies for the SNPs, as shown by Umbarger et al. ([0013]-[0014]; Claims 1 and 6).
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the method shown by Jun et al., to have generated the noise model representing a population measure of allele frequency based on an uncontaminated subset of the filtered plurality of test sequences and determined a noise coefficient predicting the expected noise level for each SNP, as shown by Umbarger et al. ([0030]; [0042]). The motivation would have been to account for errors introduced in the amplification process, as shown by Umbarger et al ([0009]). This modification would have had a reasonable expectation of success because Jun et al. already shows including an error model for a normal distribution in the contamination modeler (pg. 841, col. 1, para. 4).
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the method shown by Jun et al. to have filtered the plurality of sequences by removing SNPs with a variant allele frequency of 1, as shown by Rava et al. ([0009]; [0058];[0063];[0117]). The motivation would have been to remove uninformative polymorphisms, as shown by Rava ([0058];[0065]). This modification would have had a reasonable expectation of success because Jun et al. shows the model relies on a population minor allele frequency of a B allele, given the subject is homozygous for the alternative allele (pg. 842, col. 1, para. 2, e.g. E[BAF| g = AA).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Jun et al. to have identified a variant as homozygous when the minor allele frequency is less than 0.125 (i.e. less than 0.2), as shown by Rava et al. ([0050];[0059]; [0140]), which is equivalent to a major allele frequency of greater than 0.875 (i.e. 0.8 to 1). The motivation would have been to allow for the direct estimation of the contamination fraction, as shown by Rava et al. ([0062]). This modification would have had a reasonable expectation of success because Jun et al. shows using only observed allele frequencies for sites called as homozygous (pg. 841, col. 2, para. 4).
It would have been further prima facie obvious to have modified the method shown by Jun et al., to have negated the variable allele frequencies of homozygous SNPs of the test sequence of the plurality of filtered test sequences with a range between 0.8 to 1.0 to be the minor allele frequency (i.e. 1 minus the VAF of 0.8 to 1), as shown by Rava et al. ([0102]-[0103]). The motivation would have been to remove information not needed to estimate the contamination fraction of the sample, as shown by Rava et al. ([0103]). This modification would have had a reasonable expectation of success because Jun et al. shows using only observed allele frequencies for sites called as homozygous (pg. 841, col. 2, para. 4).
It would have been further prima facie obvious to have modified the method shown by Jun et al. to have used minor allele frequencies of the homozygous alternative SNPs as shown by Umbarger et al ([0013]), wherein homozygous SNPs have a major allele frequency of greater than 0.875, by Rava ([0050];[0059]; [0102]-[0103];  [0140]), such that major allele frequencies greater than 0.875 are negated to the minor allele frequency (e.g. 1-0.875) (i.e. the minor allele frequency is used). The motivation would have been to increase the likelihood that a random sample contaminating the intended sample will have a different identity at that locus, as shown by Umbarger et al. ([0013]). This modification would have had a reasonable expectation of success because Jun et al. relies on the presence of a contaminating minor allele frequency not naturally present in the sample of interest (pg. 841, col. 1, para. 4). Therefore, the invention is prima facie obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. in view of Umbarger et al. and Rava et al., as applied to claim 1 above, and further in view of Xu et al. (Detecting very low allele fraction variants using targeted DNA sequencing and a novel molecular barcode-aware variant caller, 2017, BMC Genomics, 18(5), pg. 1-11; Pub. Date: 03 Jan. 2017).
Regarding claim 10, Jun et al. in view of Umbarger et al. and Rava et al. does not show filtering the plurality of test sequences comprises at least one of: and removing SNPs with a depth less than 1000. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Xu et al.
Regarding claim 10, Umbarger et al. shows that the methods for comparing allele frequencies of polymorphic loci of a sample to the distribution of allele frequencies of uncontaminated samples can be useful with any sequencing or genotyping technique ([0013]-[0014]), and shows that genetic markers can be detected using microarrays ([0067]; Claims 1 and 6)
Regarding claim 10, Xu et al. shows a method for detecting DNA mutations at very low allele fractions (Abstract), including that 1000x or higher coverage is recommended to call variants with an allele frequency of 0.025 (pg. 1, col. 2, para. 1).
It would have been further prima facie obvious to have filtered the plurality of test sequences to have only included variants with 1000X or higher coverage, as shown by Xu et al. (pg. 1, col. 2, para. 1). The motivation would have been to reliably call variants with low allele frequencies, as shown by Xu et al. (pg. 1, col. 2, para. 1). This modification would have had a reasonable expectation of success because Jun et al. in view of Umbarger et al. and Rava et al. make obvious determining allele frequencies for sequencing data, for which depth of coverage applies. Therefore, the invention is prima facie obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. in view of Umbarger et al. and Rava et al., as applied to claim 1 above, and further in view of Kim et al. (Virmid: accurate detection of somatic mutations with sample impurity inference, 2013, Genome Biology, 14:R90, pg. 1-17; cited in IDS filed 27 July 2018).
Regarding claim 13, Jun et al. does not show the subset of the filtered plurality of test sequences are SNPs from uncontaminated and healthy test samples. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Umbarger et al. and Kim et al.
Regarding claim 13, Umbarger et al. shows using a subset genetic samples known to be free from contamination to generate a null distribution of allele frequencies for each SNP (i.e. noise model) ([0030]). Umbarger et al. further shows that errors introduced in sequencing and amplification processes are accounted for by observing distributions of allele frequency of uncontaminated samples ([0009]), and that the generated null distribution represents an expected distribution as contamination approaches ([0029]).
Further regarding claim 13, Kim et al. shows a method for sample impurity inference for disease-control matched data sets (Abstract), which includes using allele frequencies from a pure control (i.e. non-diseased) sample and a mixed disease sample (pg. 2, col. 2, para. 2; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method made obvious by Jun et al. in view of Umbarger et al. and Rava et al., as applied to claim 1 above, to have used an uncontaminated subset of the filtered plurality of test sequences to generate the noise model, as shown by Umbarger et al. ([0030])  The motivation would have been to account for errors introduced in sequencing and amplification, as shown by Umbarger et al. ([0009]).
It would have been further prima facie obvious to have modified the uncontaminated subset of the filtered plurality of test sequences, shown by Umbarger et al., to have used an uncontaminated and healthy subset of test sequences, because Kim et al. shows that non-diseased control samples can be used to infer sample purity in a mixed disease sample (pg. 2, col. 2, para. 2; Figure 1), and Umbarger et al. shows using uncontaminated test sequences to generate the noise model representing zero contamination ([0029]-[0030]). The motivation would have been applying a known technique of using a healthy control sample to infer sample purity in a diseased sample, as shown by Kim et al. to the known method of generating a noise model representing uncontaminated samples, as shown by Umbarger et al., given that one of ordinary skill in the art would have recognized that sequencing data from a healthy sample corresponds to “uncontaminated” sequence data when inferring contamination in a mixed-disease sample. Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/019,315 (reference application) in view of Umbarger et al. (U.S. 2014/0127688 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
1
A method for identifying contamination in a test sequence, the method comprising:
A method for identifying contamination in a test sequence, the method comprising:
1
1, 18
receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP);
receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP);
1
1, 18
filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population;
filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population;
1
1, 18
identifying a minor allele frequency (MAF) of the population, the MAF associated with contaminated test sequences;
determining an prior contamination probability for each SNP of the population, the prior contamination probability based on a minor allele frequency for each SNP (i.e. determining a minor allele frequency for each SNP)
1
1, 18
applying a contamination model to a test sequence of the filtered plurality of test sequences using the identified MAF of the test sequence and the generated noise model to obtain a confidence score representing a measure of the predicted contamination in the test sequence.
applying a contamination model including at least one likelihood test to a test sequence of the population (i.e. the filtered plurality of test sequences) using the associated contamination probability (i.e. using the identified MAF), each test to obtain a current contamination probability representing the likelihood that the test sequence is contaminated
1
16
The method of claim 1 wherein when the confidence score is above a threshold the contamination model predicts that the test sequence is contaminated.
determining (i.e. predicting) that the test sequence is contaminated based on the current contamination probability (i.e. confidence score) of the at least one test being above a threshold associated with the at least one test likelihood test.
2


Reference claims 1-2 do not show the following limitations:
Regarding instant claims 1 and 18, reference claims 1-2 do not show generating a noise model that represents a measure of background noise in a subset of the filtered plurality of test sequences, the noise model generated based on the subset of the filtered plurality of test sequences. 
Further regarding instant claim 18, reference claims 1-2 do not show a non-transitory computer-readable medium storing computer-executable program code for that, when executed by a processor, causes the processor to perform the method.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Umbarger et al. 
Regarding instant claims 1 and 18, Umbarger et al. shows a method for identifying contamination in a sequencing sample (Abstract; [0002]), which includes generating a null distribution (i.e. a noise model) for each allele from genetic samples known to be free of contamination (i.e. an uncontaminated subset) ([0030]). Umbarger et al. further shows that errors introduced in sequencing and amplification processes are accounted for by observing distributions of allele frequency of uncontaminated samples ([0009]).
Further regarding instant claim 18, Umbarger et al. shows the method can be incorporated into a system comprising a computer-readable storage medium and processor ([0038]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claims 1-2 to have generated a noise model representing a measure of background noise in a subset of the filtered plurality of test sequences based on the subset of the filtered plurality of test sequences, as shown by Umbarger et al. ([0009]; [0030]). The motivation would have been to account for errors introduced in sequencing and amplification processes, as shown by Umbarger et al. ([0009]). This modification would have had a reasonable expectation of success because both reference claims 1-2 and Umbarger et al. utilize sequencing data and a plurality of test sequences.
It would have been further prima facie obvious to have modified the method of reference claims 1-2 to have been stored in a non-transitory computer-readable storage medium, as shown by Umbarger et al. ([0038]). The motivation would have been combining prior art elements (i.e. the method of claims 1-2 and computer-readable medium of Umbarger et al.) to obtain the predictable result of storing the method in a computer-readable medium. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631